Citation Nr: 0926139	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left shoulder dislocation for the period prior 
to February 15, 2007, and in excess of 10 percent for the 
period beginning February 15, 2007.

2.  Entitlement to an initial evaluation in excess of 10 
percent for anterior cruciate ligament and lateral meniscus 
tear with osteoarthrosis, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1981 
to September 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted entitlement to service connection 
for residuals of a left shoulder dislocation and assigned a 
noncompensable rating and granted service connection for 
anterior cruciate ligament and lateral meniscus tear with 
osteoarthrosis, left knee and assigned a 10 percent rating, 
both effective January 20, 2004. 

Subsequently, in a rating action dated in March 2007, the RO 
increased the Veteran's disability rating for a left shoulder 
disability from noncompensable to 10 percent, effective 
February 15, 2007.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to February 15, 2007, the Veteran's left shoulder 
disability was manifested by the ability to flex to 170 
degrees and abduct 170 degrees without pain.

3.  Beginning February 15, 2007, the Veteran's left shoulder 
disability was manifested by abduction to 140 degrees with 
pain from 90 degrees and forward flexion to 160 degrees with 
pain from 90 degrees, and no instability.

4.  Anterior cruciate ligament and lateral meniscus tear with 
osteoarthrosis, left knee is shown by degenerative joint 
disease of the knee; knee is not ankylosed, the range of 
motion of the knee does not show impairment that comports 
with limitation necessary for a higher rating, there is no 
evidence of non-union or malunion of the knee, and there are 
no indications of moderate impairment of the knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
shoulder disability for the period prior to February 15, 
2007, and in excess of 10 percent for the period beginning 
February 15, 2007, are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2008).

2.  The criteria for an initial rating in excess of 10 
percent for anterior cruciate ligament and lateral meniscus 
tear with osteoarthrosis, left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in March 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The claim for an initial compensable evaluation for a left 
shoulder disability is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
post-service VA and private treatment records pertaining to 
his claimed left shoulder disability have been obtained and 
associated with his claims file.  The RO requested the 
Veteran's service treatment records in July 2004; however, a 
response indicated that a thorough search of the Veteran's 
record found no additional medical records.  The Veteran 
submitted some copies of service treatment records dated 
during his time of active service. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran was assigned an initial 
noncompensable disability rating for residuals of a left 
shoulder dislocation under Diagnostic Code 5203.  The RO 
increased the Veteran's disability rating for the left 
shoulder to 10 percent effective February 15, 2007.  

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2008).

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).

520
3
Clavicle or scapula, impairment of:
Major
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

  
38 C.F.R. § 4.71, Plate 1 (2008)

Factual Background

The Veteran's service treatment records reveal a left 
shoulder dislocation and surgery.   

In his January 2004 claim, the Veteran reported injuring his 
shoulder in service going up stairs.  In a May 2004 
statement, the Veteran claimed to have occasionally numbing 
sensations and pain about once or twice a month lasting from 
10 to 20 minutes. 

In a January 2005 VA examination report, the Veteran reported 
that in 1983 he fell down some stairs and dislocated his left 
shoulder.  He stated that the shoulder was reduced in the 
emergency room, that he had several additional dislocations 
of his left shoulder, and, while in service in 1984, he had a 
Bankart procedure done on that shoulder.  He reported that he 
had done reasonably well since the surgery and that he has 
had periodic numbness and pain which will occur about four 
times a week and last for an hour or two.  He stated he did 
not use assistive devices or slings for his shoulder or have 
additional limitations with flare-ups or repetitive motions, 
and that it does not interfere with his work or his daily 
activities.  He reported that he takes Aleve for pain.  Upon 
physical examination, the physician found no  
acromioclavicular joint (AC) tenderness.  The Veteran was 
noted to be able to flex to 170 degrees, abduct to 170 
degrees, have 90 degrees of internal and external rotations, 
and 20 degrees of adductions, all without pain.  The 
physician also noted that he had a slightly weaker grip 
strength on the left and moderate weaker resistive strength 
with no muscular tenderness.  Additionally, the physician 
reported that active range of motion did not produce 
weakness, fatigue, or incoordination.  The physician 
diagnosed recurrent dislocation of the left shoulder and 
Bankart procedure of the left shoulder. 

The Veteran underwent a second VA examination in February 
2007.  At that time, he complained of a dislocation of his 
left shoulder while in the military and of intermittent pain 
and numbness in his left arm and shoulder area.  The Veteran 
estimated that he has lost two to three days of work in the 
previous year due to his joints, and that as far as his 
activities of daily living are concerned, he cannot play with 
his kids, cannot work out in the yard, and needs assistance 
with heavy lifting.  The Veteran also asserted that his 
dominant hand is his right hand.  Upon physical examination, 
the physician's assistant found tenderness anteriororly over 
a well-healed surgical scar that did not limit the function 
of the shoulder.  The Veteran was noted to have external 
rotation to 90 degrees without pain, abduction from 140 
degrees with pain from 90 degrees, forward flexion to 160 
degrees with pain from 90 degrees, internal rotation to 90 
degrees without pain, and no instability.  After review of 
the x-ray report, the physician's assistant diagnosed left 
shoulder degenerative changes secondary to his multiple 
dislocations, and impingement syndrome of the left shoulder.  

Analysis

Left Shoulder for the Time Period Prior to February 15, 2007

The aforementioned evidence does not reflect any findings 
that would warrant a compensable rating under the schedular 
criteria of the General Rating Formula for the time period 
prior to February 15, 2007.  A January 2005 VA examination 
report revealed recurrent dislocation of the left shoulder 
and Bankart procedure of the left shoulder.  The Veteran was 
able to raise his arm well above the shoulder level, with 
some discomfort on raising beginning at the shoulder level.  
Under Diagnostic Code 5203, a noncompensable rating is in 
order.  As the Veteran does not demonstrate malunion of 
clavicle or scapula or nonunion of clavicle or scapula 
without loose movement, he does not meet the rating criteria 
for a compensable rating.  

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left shoulder disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).  

None of the competent medical evidence of record during this 
time period shows that the Veteran has ankylosis of the 
scapulohumeral articulation; or impairment of the humerus.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2008). 
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Therefore, the assignment of a compensable rating for this 
time period for the Veteran's residuals of left shoulder 
dislocations based upon any of these diagnostic codes is not 
warranted.  Although in the January 2005 VA examination 
report the Veteran does demonstrate some limitation of motion 
of arm, the motion does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5201 as it is 
not limited to shoulder level. 

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted during this time 
period.  The Board observes that there is no objective 
evidence that the Veteran's left shoulder is further limited 
by fatigue, weakness, lack of endurance, or incoordination.  
Furthermore, in the January 2005 VA examination, the Veteran 
stated that he did not have additional limitations with 
flare-ups or repetitive motions.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any 
findings that would warrant a compensable rating under the 
schedular criteria for a left shoulder disability prior to 
February 15, 2007.

Left Shoulder from the Time Period from February 15, 2007

The March 2007 RO decision increased the Veteran's rating to 
10 percent based on the findings of the February 2007 VA 
examination, which showed evidence of painful motion with 
evidence of degenerative changes and impingement syndrome.  
Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for residuals of a left 
shoulder dislocation is not warranted, as the February 2008 
VA examination report showed no evidence of a dislocation of 
clavicle or scapula or nonunion with loose movement that 
would be required for a rating in excess of 10 percent.  The 
Board notes that under Diagnostic Code 5203 and 38 C.F.R. § 
4.31, a noncompensable evaluation is warranted; however, 
based on the Veteran's documented complaints of pain at 90 
degrees on flexion and abduction coupled with the provisions 
of 38 C.F.R. § 4.40, a 10 percent evaluation, but no higher, 
is warranted for the time period from February 15, 2007.

As above, the Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating his left 
shoulder disability.  None of the competent medical evidence 
of record during this time period, however, shows that the 
Veteran had an ankylosis of the scapulohumeral articulation; 
limitation of motion of arm to shoulder level; humerus 
impairments including fibrous union, nonunion, or loss of 
head; or clavicle or scapular impairment.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2008).  
Consequently, the assignment of a higher evaluation for this 
time period for the Veteran's residuals of left shoulder 
dislocation based upon any of these diagnostic codes is not 
warranted.  

The Board recognizes the February 2007 VA examination 
findings of degenerative disease, but, as there are no 
findings of incapacitating episodes, the Board notes that the 
criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis would not serve to increase the 
rating for the Veteran's left shoulder disability to exceed a 
10 percent rating.

The Board acknowledges the Veteran's contentions that his 
left shoulder disability is more severely disabling.  
However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 10 percent for residuals 
of a left shoulder dislocation must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)




Anterior Cruciate Ligament and Lateral Meniscus Tear with 
Osteoarthrosis, Left Knee

Law and Regulations

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)




526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)

 
38 C.F.R. § 4.71, Plate 2 (2008)

Factual Background and Analysis

Service treatment records reveal that during service, the 
Veteran sustained a lateral collateral ligament strain of the 
left knee.  On that basis, service connection for anterior 
cruciate ligament and lateral meniscus tear with 
osteoarthrosis, left knee was granted.  A 10 percent rating 
was assigned based on medical records showing ongoing pain in 
the knee.

A April 2003 private magnetic resonance imaging (MRI) film of 
the left revealed an anterior cruciate ligament teat. A tear 
in the mid-portion of the lateral meniscus, a Baker's cyst 
and severe osteoarthritis in the lateral compartment.  

VA outpatient treatment records reflect that the Veteran was 
seen in October 2003 complaining of pain, instability and 
swelling of the left knee.  On physical examination, the left 
knee demonstrated a full range of motion, with positive 
crepitus.  The knee was neurovascularly intact distally.  It 
was stable to varus and valgus stress.  X-ray films of the 
knee showed what appeared to be a loose body originating from 
the lateral femoral condoyle.  

The Veteran underwent a VA orthopedic examination in January 
2005.  He provided a history of the left knee injury in 
service, and indicated left knee surgeries in 1987 and in 
1992.  Since the last surgery, he had experienced daily pain 
in the knee.  He used a brace on the knee and took Aleve for 
pain.  He did not miss work and had no additional limitations 
with flare-up or repetitive motion of the knee.  On 
examination of the left knee, the Veteran walker with a 
normal gait.  Flexion was to 80 degrees with pain, and 
extension was to 0 degrees.  There was joint line tenderness, 
and he resisted manipulation of the knee.  Subpatellar 
crepitation was noted.  Cruciate and collateral ligaments 
were intact.  Active range of motion  did not produce 
weakness, fatigue or incoordination.  The impressions 
included anterior cruciate tear, lateral meniscus tear, 
Baker's cyst, osteoarthrosis, decreased range of motion , and 
chronic left knee pain.

In February 2007, the Veteran was afforded a VA orthopedic 
examination.  He related that the left knee felt swollen, and 
that something felt loose inside the knee, with associated 
pain.  He wore a neoprene knee sleeve. He estimated having 
lost two or three days of work due to his joints.  He related 
that he could not play with his children, could not work out 
in the yard or do heavy lifting.  Physical examination of the 
left knee revealed that range of motion was 0 to 95 degrees, 
with pain throughout movement.  The knee was tender medially, 
laterally and posteriorly in the joint lines.  There was a 
very small effusion of the knee, and the knee was stable.  
There were no additional limitations after repetitive use, 
and there were no flare-ups reported.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on 
the joint function.  An X-ray film of the left knee showed 
degenerative joint disease secondary to the anterior cruciate 
and lateral meniscal tears.  

After a review of the record, the Board finds no basis for 
the award of a higher rating for the left knee disorder.  The 
knee is not ankylosed, the range of motion of the knee does 
not show impairment that comports with limitation necessary 
for a 20 percent rating, there is no evidence of non-union or 
malunion of the knee, and there are no indications of 
moderate impairment of the knee.  However, these diagnostic 
codes are factually inapplicable in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  There is evidence of 
degenerative joint disease of the left knee consistent with a 
10 percent rating.  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
In conclusion, there is no basis for a higher rating for 
anterior cruciate ligament and lateral meniscus tear with 
osteoarthrosis, left knee.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected left shoulder disability or left knee 
disorder that would take the Veteran's case outside the norm 
so as to warrant the assignment of any extraschedular rating.  
The Veteran stated in his February 2007 VA joints examination 
report that he had missed work about two or three times in 
the previous year due to pain of his joints; however, 
competent medical evidence does not reflect any "marked 
interference" with employment.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable rating prior to February 15, 
2007 for residuals of a left shoulder dislocation and 
entitlement to a rating in excess of 10 percent disabling for 
a left shoulder disability from February 15, 2007, is denied. 

Entitlement to an increased rating for anterior cruciate 
ligament and lateral meniscus tear with osteoarthrosis, left 
knee is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


